Citation Nr: 0528599	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a 10 percent rating for degenerative arthritis 
and painful motion of the right knee prior to August 20, 
2003.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1994 to May 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Procedural history

In a February 2002 rating decision, the RO granted service 
connection for residuals of medial meniscal and anterior 
cruciate ligament (ACL) tears of the right knee.  The RO 
assigned an initial 10 percent rating by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, effective May 29, 2001, the 
day following the date of the veteran's separation from 
active service.  

The veteran appealed the RO's decision, arguing that he was 
entitled to a 20 percent rating for his right knee 
disability.  Before the matter was certified to the Board, in 
an August 2003 rating decision, the RO assigned a 10 percent 
rating for residuals of ACL and medial meniscal tears of the 
right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
based on symptoms of lateral instability, effective May 29, 
2001; and a separate 10 percent rating for degenerative 
arthritis of the right knee with painful motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, effective August 20, 
2003.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
published at 62 Fed. Reg. 63,604 (1997) [providing that a 
veteran with service-connected arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 
38 C.F.R.§ 4.14].  

The veteran responded that although he was satisfied with the 
combined 20 percent rating for his right knee disability, he 
felt that an earlier effective date was warranted for the 
separate 10 percent rating assigned for degenerative 
arthritis and painful motion, as his knee symptoms had been 
present prior to August 20, 2003.  
Given the procedural history delineated above, the Board has 
characterized the remaining issue on appeal as set forth on 
the cover page of this decision.  The veteran has made it 
clear that he is not seeking a disability rating in excess of 
the currently assigned combined 20 percent for his service 
connected disability.  Rather, he seeks assignment of the 10 
percent rating assigned for arthritis effective as of May 29, 
2001, the day after he left military service.  Because the 
veteran has indicated that he is satisfied with the combined 
20 percent rating currently assigned for his right knee 
disability, the matter of his entitlement to an increased 
rating has effectively been withdrawn.  See 38 C.F.R. § 
20.204 (2005); see also Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) [a veteran 
may limit his appeal].

It is noted that in connection with his current appeal, the 
veteran initially requested a personal hearing before a 
Veterans Law Judge.  In April 2005, however, he withdrew his 
request and asked that his appeal be forwarded to the Board 
without further delay.  See 38 C.F.R. § 20.702(e) (2005).


FINDING OF FACT

Since his separation from military service in May 2001, the 
veteran's right knee disability has been manifested by 
limitation of motion with pain, productive of functional 
loss, as well as lateral instability.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for degenerative 
arthritis and painful motion of the right knee have been met 
from May 29, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2005); Fenderson v. West, 12 Vet. App. 119 (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a 10 percent rating for service-
connected degenerative arthritis and painful motion of the 
right knee prior to August 20, 2003.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in August 2001 and July 
2002 letters, the RO provided the veteran with letters 
specifically intended to address the requirements of the VCAA 
with reference to the veteran's claim.  These letters 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letters also advised the 
veteran to identify any additional information for 
consideration in connection with his claim.  

It is noted that although the August 2001 letter was issued 
to the veteran in response to his original claim of service 
connection for a right knee disability, another VCAA letter 
is not now required with respect to the issue on appeal.  VA 
O.G.C. Prec. Op. No. 8-2003 (December 22, 2003) [holding that 
issues first raised in a notice of disagreement are not 
claims within the meaning of 38 U.S.C.A. § 5103(a) (West 
2002)].  Regardless, the record shows that the RO provided 
the veteran with another VCAA letter in November 2004 
regarding the issue on appeal, and also provided him with 
information pertaining to the issue on appeal in the March 
2004 Statement of the Case.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification action is 
necessary in this case.  Neither the veteran nor his 
representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) [due process concerns with 
respect to VCAA notice must be pled with specificity].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that adequate efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  VA has obtained, and associated with 
the veteran's claims file, his service medical records.  The 
record also contains reports of post-service medical 
treatment.  VA also afforded the veteran medical examinations 
in November 2001, September 2002, and June 2003.  The reports 
of these examinations are thorough and provide sufficient 
information upon which to rate the veteran's disability.  See 
Massey v. Brown, 7 Vet. App. 204 (1994) [holding that VA 
medical examination reports must provide sufficient reference 
to the pertinent schedular criteria].  

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA, without any error that would 
affect the essential fairness of this adjudication.  Again, 
neither the veteran nor his representative has argued 
otherwise.  Accordingly, the Board will proceed to a decision 
on the merits.  

Relevant law and regulations

Disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2005).

The schedular criteria

As discussed above, the RO has assigned a 10 percent rating 
for the veteran's arthritis and painful motion under 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  

Diagnostic Code 5010 is assigned for arthritis due to trauma.  
Trauma-induced arthritis, substantiated by X-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriated diagnostic codes for the specific 
joint or joints involved.  

In this case, the appropriate joint involved, the right knee, 
is evaluated under Diagnostic Codes 5260 and 5261, limitation 
of flexion and limitation of extension, respectively.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005).

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2005).

Factual background

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  See also Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

The veteran's service medical records show that in June 1996, 
he sustained a twisting injury of the right knee and 
thereafter complained of symptoms such as painful motion and 
instability.  A July 1996 MRI (magnetic resonance imaging) 
study showed a tear in the lateral meniscus and a possible 
partial tear of the ACL.  The veteran was treated 
conservatively.  

In November 2000, the veteran again injured his right knee 
while playing basketball and thereafter complained of 
swelling, pain, and locking, as well as giving way with 
increased activity.  A January 2001 MRI revealed a medial 
meniscal tear and a partial ACL tear.  X-ray studies were 
reportedly normal.  Arthroscopic surgery was performed in 
April 2001.  At a follow-up examination in May 2001, the 
veteran's right knee exhibited full range of motion and the 
veteran reported that he was doing well.  

In June 2001, shortly after his separation from active 
service, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including a right knee disability.  

In connection with his claim, the veteran was afforded a 
medical examination in November 2001, at which he complained 
of pain, weakness, stiffness, instability, locking, fatigue, 
and lack of endurance.  Examination revealed a normal gait, 
with no limited function in walking or standing.  The 
examiner indicated that the veteran's right knee joint 
exhibited no evidence of redness, swelling, effusion, 
abnormal movement, or instability.  Range of motion of the 
right knee was from zero to 140 degrees, although the 
examiner noted that such motion was limited by pain.  There 
was no limitation due to fatigue, weakness, or lack of 
coordination.  X-ray studies showed no abnormalities.  The 
diagnoses included "ACL and medial tear."  The examiner 
indicated that the veteran was unable to squat, run, or work 
on his hands and knees as a result of his right knee 
disability.  

In a February 2002 rating decision, the RO granted service 
connection for residuals of tears of the medial meniscus and 
the ACL of the right knee.  The RO assigned an initial 10 
percent rating, effective May 29, 2001, pursuant to 
Diagnostic Code 5299-5260.  

The veteran duly appealed the RO's decision, arguing that he 
was entitled to a 20 percent rating for his right knee 
disability.  In connection with his appeal, the veteran 
submitted private clinical records showing that he had 
undergone surgery in June 2002 for a chronic torn ACL of the 
right knee.  A July 2002 note from his private physician 
indicated that the veteran would be off work until August 26, 
2002, recovering from surgery.

In an August 2002 rating decision, the RO assigned a 
temporary total rating for the veteran's right knee 
disability, effective from June 25, 2002, to September 1, 
2002.

The veteran was again examined for compensation purposes in 
September 2002.  He complained of constant pain, as well as 
episodic locking and swelling.  Examination showed a normal 
posture and gait.  Range of motion testing of the right knee 
showed flexion to 120 degrees and extension to -4 degrees.  
The veteran's right knee motion was limited by pain.  The 
examiner indicated, however, that weakness, fatigue, lack of 
endurance and incoordination were not factors.  There was no 
evidence of subluxation.  An X-ray study of the right knee 
showed defects in the distal femur and proximal tibia from 
ACL reconstruction.  The bones were otherwise unremarkable.  
The diagnosis was ACL and medial tear.  The examiner 
indicated that the veteran could perform his usual activities 
and occupation without any limitations or restrictions.  

In an October 2002 note, the veteran's private physician 
indicated that the veteran had undergone right knee surgery 
in June 2002 and continued to have some tenderness and 
lateral instability of the right knee.  

The veteran was again examined for compensation purposes in 
June 2003.  He complained of giving way of the right knee 
with frequent falls.  Objective examination showed a normal 
gait and posture.  The right knee joint was normal in 
appearance.  Range of motion testing showed right knee motion 
from zero to 140 degrees with no pain.  The examiner 
indicated that the veteran's right knee motion was not 
further limited by fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis.  McMurray's testing 
was positive and there was slight joint effusion.  Otherwise, 
there was no recurrent subluxation, locking pain or crepitus 
in the right knee.  X-ray studies showed degenerative changes 
in the right knee.  The diagnosis was status post ACL and 
medial tear, right knee, postoperative repair with residuals 
of degenerative joint disease.  The examiner indicated that 
the veteran had slight functional limitation as a result of 
his right knee disability.  

In an August 2003 letter, the veteran's private physician 
indicated that the veteran had had right knee problems for 
years and continued to exhibit lateral instability and pain 
in the right knee.  

In an August 2003 rating decision, the RO assigned a separate 
10 percent rating for degenerative arthritis of the right 
knee, effective August 20, 2003, pursuant to Diagnostic Code 
5010.  The RO continued the 10 percent rating for residuals 
of ACL and medial meniscal tears of the right knee, and rated 
that disability pursuant to Diagnostic Code 5257.  See VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  

Analysis

Initial matters

The issue before the Board is the veteran's entitlement to a 
10 percent rating for  service-connected arthritis and 
painful motion of the right knee, prior to August 20, 2003, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010.

As was described in the Introduction, the RO has assigned 
separate ratings for the veteran's service-connected right 
knee disability: 10 percent under Diagnostic Code 5257 for 
that portion of the veteran's service-connected right knee 
disability which is manifested by symptoms of instability 
effective May 29, 2001, the day following the date of the 
veteran's separation from active service; and 10 percent 
under Diagnostic Code 5010 for that portion of the veteran's 
right knee disability manifested by arthritis, pain and 
limitation of motion, effective August 20, 2003.  

As has been discussed in the Introduction, the veteran has 
not expressed disagreement with the separate 10 percent 
ratings which are currently assigned for his right knee 
disability.  He contends, rather, that the separate 
10 percent rating for arthritis should have been assigned 
prior to August 20, 2003, as his symptoms of arthritis and 
painful motion were present prior to that time.  

The Court has held that, in connection with an initial award, 
different ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  This appeal stems from the initial award of service 
connection.  The Board does not believe that the fact that 
the RO belatedly recognized arthritis as a component of the 
service-connected right knee disability does not alter this 
fact.  

The veteran's only argument is that he entitled to a 10 
percent rating for degenerative arthritis of the right knee, 
prior to August 20, 2003.  The Board, applying Fenderson, 
will therefore determine whether the currently assigned 
10 percent rating for arthritis may be assigned earlier than 
that date.

Schedular rating

As was explained in the law and regulations section above, 
traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003.  In turn, Diagnostic Code 5003 rates 
based upon limitation of motion, in this case, Diagnostic 
Codes 5260 and 5261.  Accordingly, the Board will apply 
Diagnostic Codes 5010, 5003, and 5260-1 in determining 
whether a 10 percent rating is warranted prior to August 20, 
2003.  

Arthritis of the right knee was not shown by X-ray evidence 
until June 2003.  Nonetheless, the veteran's service medical 
records contain notations of right knee pain and limitation 
of motion.  Such symptoms have also been shown in the post-
service medical evidence.  For example, at the November 2001 
medical examination, the examiner noted the veteran's range 
of right knee motion (from zero to 140 degrees) was affected 
by pain.  In addition, at the September 2002 medical 
examination, range of motion of the right leg was limited 
(from -4 to 120 degrees), also with pain.  These findings do 
not meet the criteria for a compensable rating under 
Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71, Plate 
II, Diagnostic Codes 5260-5261.  However, given the veteran's 
symptoms of painful motion, the Board finds that the overall 
disability picture presented by his right knee (excluding 
those symptoms of instability, which have been separately 
rated) more nearly approximates the criteria for an initial 
10 percent rating from May 29, 2001.  38 C.F.R. §§ 4.40, 
4.45.

In short, the Board believes that a 10 percent rating may be 
initially assigned for arthritis as of May 29, 2001 based on 
painful motion.  None of the medical evidence of record shows 
that the veteran's right knee and flexion extension is 
limited to the extent necessary to meet the criteria for 
separate compensable ratings at that time or thereafter.  

Conclusion

With consideration of the entire record, and for reasons 
expressed above, the Board finds that the manifestations of 
the veteran's right knee arthritis warrant an initial, 
separate 10 percent rating from May 29, 2001.  The appeal is 
accordingly allowed.  The Board's conclusion does not disturb 
the temporary total rating which was assigned for the period 
from June 25, 2002, to September 1, 2002.  See 38 C.F.R. 
§ 4.30 (2005).  

ORDER

An initial 10 percent rating for degenerative arthritis and 
painful motion of the right knee from May 29, 2001 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


